Citation Nr: 0736302	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  99-03 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for emphysema due to 
tobacco use in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to June 
1952.  He received the Combat Infantryman Badge, among other 
awards and decorations.

In August 1998, the RO denied the veteran's claim for service 
connection for emphysema due to tobacco use in service.  The 
veteran appealed to the Board of Veterans' Appeals (Board).  
In September 2000, the Board denied the appeal on grounds 
that the claim was barred by the Internal Revenue Service 
Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 
112 Stat. 865 (1998) (now codified at 38 U.S.C.A. § 1103 
(West 2002)).  In February 2001, the Board denied the 
veteran's motion for reconsideration.

The veteran appealed the Board's September 2000 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In September 2001, the VA General Counsel filed an 
unopposed motion asking the Court to remand the Board's 
decision for readjudication in accordance with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007)).  The Court 
granted the motion in December 2001.

In April 2003, the Board ordered internal development of the 
veteran's claim.  In May 2003, however, the United States 
Court of Appeals for the Federal Circuit invalidated the 
regulation that had permitted the Board to obtain and review 
new evidence without obtaining a waiver from the appellant.  
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Accordingly, in October 2003, the 
Board remanded the claim to the RO.  The RO took further 
action on the claim, and the case was returned to the Board 
in October 2004.

In December 2004, the Board remanded the claim in order to 
afford the veteran a video conference hearing before a 
Veterans Law Judge.  In January 2006, the veteran withdrew 
his request for the hearing.  The case was returned to the 
Board in February 2006.

In April 2006, the Board entered a decision finding that the 
veteran's claim was not barred by Title 38 U.S.C.A. § 1103 
because his claim was received by VA on June 8, 1998; one day 
before the provisions of that statute became effective.  The 
underlying claim for service connection was remanded for 
additional development.

Later that same month, the RO notified the veteran that he 
had been scheduled for a Board hearing at the RO.  The 
veteran responded, indicating that he did not wish to have a 
hearing.  After undertaking further development of the case, 
the RO continued its denial of the claim.  The case was 
returned to the Board in August 2007, and is now presented 
for final appellate consideration.  It has been advanced on 
the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) and 
38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The veteran smoked cigarettes, and developed nicotine 
dependence, during his period of active military service; he 
smoked two to three packs of cigarettes a day for a period of 
approximately five years, beginning in 1951.

2.  The veteran currently has emphysema; however, the 
condition cannot be medically attributed to his use of 
tobacco products during service.


CONCLUSION OF LAW

The criteria for an award of service connection for emphysema 
due to in-service tobacco use have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2007); 38 C.F.R. § 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to establish service connection for 
emphysema due to tobacco use in service.  He says that he 
first began smoking in service.  He maintains that he became 
dependent on nicotine at that time, and contends that his 
smoking aggravated problems with strep throat and ultimately 
led to emphysema.

I.  Preliminary Considerations

On November 9, 2000, the President signed the VCAA into law.  
The law imposes obligations on VA in terms of its duty to 
notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The Court has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of VCAA notice letters sent to 
the veteran in March 2004 and May 2006, the AOJ informed the 
veteran of the information and evidence required to 
substantiate his claim.  He was notified of his and VA's 
respective duties for obtaining the information and evidence, 
and he was asked to send any evidence in his possession that 
he thought would support the claim.  He was also informed of 
the manner in which a disability rating and effective date 
would be assigned if his claim for service connection was 
granted.  Although the totality of the required notice was 
not provided until after the veteran's claim was initially 
adjudicated, the claim was subsequently re-adjudicated in a 
June 2007 supplemental statement of the case, thereby 
correcting any defect in the timing of the notice.  See, 
e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
No further corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have records of post-service medical 
treatment.  He has been examined for purposes of obtaining a 
medical opinion as to the etiology of his condition, and he 
has not identified and/or provided completed releases for any 
additional evidence that exists and can be procured.  No 
further development action is required.



II.  The Merits of the Veteran's Appeal

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).

The VA General Counsel issued a precedent opinion in January 
1993 that clarified when benefits may be awarded based upon 
tobacco use in service (under the law as it existed prior to 
June 9, 1998).  See VAOPGCPREC 2-93 (Jan. 13, 1993), 58 Fed. 
Reg. 42,756 (Aug. 11, 1993).  The General Counsel concluded 
that if it is determined that a veteran incurred a disease or 
injury as a result of tobacco use in the line of duty in the 
active military, naval, or air service, service connection 
may be established for disability or death resulting from 
that disease or injury, even if the disease or injury does 
not become manifest until after discharge from service.  As 
to the question of whether nicotine dependence, per se, may 
be considered a disease or injury for VA disability 
compensation purposes, the General Counsel deferred to the 
Board's evaluation of the matter.  The General Counsel held 
that such a determination "is essentially an adjudicative 
matter to be resolved by adjudicative personnel based on 
accepted medical principles relating to that condition."  
Id.

The VA General Counsel revisited issues pertaining to tobacco 
use and nicotine dependence in May 1997.  See VAOPGCPREC 19-
97 (May 13, 1997), 62 Fed. Reg. 37, 954 (July 15, 1997).  
Referring to a memorandum issued by the VA Under Secretary 
for Health earlier that same month-to the effect that 
nicotine dependence may be considered a "disease" for VA 
compensation purposes-the VA General Counsel indicated that, 
assuming VA adjudicators adopted the Under Secretary's 
conclusion that nicotine dependence may properly be 
considered a disease, then two principal questions would 
remain to be answered by adjudicators evaluating a claim for 
benefits for tobacco-related disability or death secondary to 
nicotine dependence under 38 C.F.R. § 3.310(a):  (1) whether 
the veteran acquired a dependence on nicotine during service; 
and (2) whether nicotine dependence which arose during 
service may be considered the proximate cause of disability 
or death occurring after service.  The General Counsel 
indicated that whether a veteran is dependent on nicotine is 
a medical issue, and stated that, in making determinations on 
proximate cause, adjudicative personnel must consider whether 
there is a supervening cause of the claimed disability or 
death which severs the causal connection to the service-
acquired nicotine dependence.  It was noted that such 
supervening causes could include sustained full remission of 
the service-related nicotine dependence and subsequent 
resumption of the use of tobacco products, creating a de novo 
dependence, or exposure to environmental or occupational 
agents.  See also Parker v. Principi, 15 Vet. App. 407, 411 
(2002) (noting that, as to whether nicotine dependence first 
occurred during service, a reasonable interpretation of 
VAOPGCPREC 19-97 is that onset is a medical issue).

In the present case, the veteran's service medical records 
are completely negative for any abnormalities of the lungs.  
X-rays of the chest at induction and separation were noted to 
be normal.  There was no mention of smoking.

In July 1952, the veteran filed a claim for VA compensation 
for residuals of a shrapnel wound to the left arm.  There was 
no mention of any pulmonary difficulties.  On VA examination 
in October 1952, it was noted that he was a college student.  
No respiratory abnormalities were identified.

The veteran filed another claim for VA compensation in March 
1969.  He made no mention of any pulmonary difficulties, and 
records obtained in connection with the claim contain no 
findings relative to the lungs.  On VA examination in 
February 1970, it was noted that he worked for the state 
highway department.  His lungs were normal on auscultation 
and percussion.  X-rays of the chest revealed several 
calcified granuloma throughout both lung fields, but no 
active pleural or parenchymal disease.  The study was 
described as negative.  On subsequent evaluation in August 
1970, examination of the lungs revealed no dullness or rales.  
X-rays of the chest revealed no evidence of active pleural or 
parenchymal disease and no interval change since the prior X-
ray in February.

The veteran filed another claim for VA compensation in 
December 1986.  He made no mention of any pulmonary 
difficulties.  Contemporaneous VA treatment records indicate 
that he had had an allergic response to Lasix, and that his 
medication had been changed.  Subsequently, he complained of 
increased edema, mild dyspnea on exertion, and irritability, 
but no orthopnea.  His medications were temporarily 
discontinued.  On VA examination in January 1987, his lungs 
were clear throughout.  X-rays of the chest revealed no 
active lesions.

The veteran filed additional claims for VA compensation in 
March 1988 and August 1989.  He made no mention of any 
pulmonary difficulties, and records obtained in connection 
with the claims contain no findings relative to the lungs.

The veteran filed another claim for VA compensation in 
February 1991.  He made no mention of any pulmonary 
difficulties.  A contemporaneous VA treatment record, dated 
in July 1990, shows that his lungs were clear, bilaterally.  
In June 1991, he complained of an occasional cough with use 
of Lisinopril.  On clinical evaluation, his chest was clear.  
His chest was also clear on evaluation in September 1991.  On 
VA examination in May 1992, he was noted to be morbidly 
obese.

The veteran filed a claim for total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU) in August 1992.  He did not identify any 
pulmonary difficulties as contributing to his 
unemployability.  On VA examination in January 1993, he 
reported a history of working for a dry cleaner, an 
electrical lineman, and a roofing crew during high school.  
After service, he went to college.  He worked in oil fields 
until around 1959, when he began work with the state highway 
department.  He worked there until 1986, when he retired on 
disability secondary to poor concentration.  He also worked 
for the U.S. Census Bureau in 1992.

On June 8, 1998, the veteran filed a claim for VA 
compensation for emphysema as due to smoking in service.  In 
December 1998, he submitted (1) a lay statement from an 
acquaintance who reportedly knew him before, during, and 
after service, (2) a VA clinical record dated in March 1992, 
and (3) a November 1998 statement from a private physician, 
Richard E. Doner, M.D.  The lay statement indicates that, to 
the best of the affiant's knowledge and belief, the veteran 
began smoking in service and continued until sometime in 
1955.  The VA clinical record shows that the veteran 
complained of shortness of breath and difficulty breathing in 
March 1992, that he also had sleep apnea, and that he had a 
past history of emphysema.  The statement from Dr. Doner 
indicates that the veteran had emphysema presently (as of 
November 1998).  Dr. Doner stated:

I think that this [emphysema] is caused by his 
use of nicotine over many years as he has been 
a heavy smoker and has gradually developed the 
damage to his lungs.  This is probably related 
to his service in the military as an active-
duty individual who began smoking during that 
period of time and has since been addicted to 
the nicotine.  Today, I do feel like his 
smoking started in the military and is directly 
related to his emphysematous condition.

The veteran underwent pulmonary function testing in September 
1999 that revealed a reduced FEV1 and FEV1/FVC ratio 
consistent with a moderate obstructive defect.  It was noted 
that the results of the study might not be valid due to 
variable patient efforts.  An October 1999 clinical record 
from an unidentified source shows a diagnosis of emphysema.

In July 2000, the veteran appeared at a Board hearing.  He 
testified that he smoked heavily in service, about two to 
three packs of cigarettes per day, because he was under the 
mistaken impression that smoking would help keep him warm.  
He indicated that he reported trouble breathing when he was 
seen at the VA in September or October 1952 and that he was 
advised to quit smoking.  He testified that he continued to 
smoke two to three packs per day while in college.  He said 
that he was diagnosed with emphysema about two years after 
service, in 1954, but that the records of that early 
diagnosis and treatment had been destroyed and were 
unavailable.  He reported that he severely "tapered off" 
his smoking, upon medical advice, beginning around 1955, and 
that he thereafter smoked only occasionally until stopping 
completely sometime in the mid-1960's.

VA clinical records, dated from May 1998 to January 2007, 
show that the veteran variously reported not having used 
tobacco since his early 30's and/or sometime between 1955 and 
1960.  The records also show that he was prescribed Albuterol 
and Flunisolide.

The veteran was examined for VA compensation purposes in 
February 2007.  He reported that he began smoking in 1951 and 
quit smoking in 1952.  He complained of shortness of breath 
that had gradually worsened over the years.  He also 
complained of daily productive coughing, primarily when 
supine.  On examination, he exhibited slightly reduced breath 
sounds bilaterally and diffusely.  Pulmonary function tests 
could not be completed due to what was described as the 
veteran's failure to cooperate.  Nevertheless, it was the 
examiner's opinion, based on the results of prior testing, 
that the veteran currently had emphysema.  Following 
examination of the veteran and a review of the claims file, 
to include the 1998 opinion from Dr. Doner, the examiner 
opined that there was evidence of nicotine dependence in 
1952, but none currently.  The examiner further opined that 
the veteran's emphysema was not caused by nicotine use or 
other activity during service, or by continued nicotine use 
after discharge from service.  She stated, in pertinent part:

The rationale for this opinion is that the 
patient did not smoke cigarettes for a long 
enough period of time which would be expected 
to cause moderate emphysema.  In addition, the 
course of this patient's disease is not 
consistent with the normal pathophysiology of 
emphysema, in that his symptoms have been 
progressive despite discontinuation of smoking 
greater [than] 50 years ago.  Therefore, in 
this examiner's opinion, the emphysema was not 
caused by nicotine use or continued use after 
discharge from the service.

Based on a review of the evidence, and the applicable laws 
and regulations, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for emphysema due to tobacco use in service.  The 
Board does not question that the veteran smoked during his 
period of active military service: He has offered sworn 
testimony on that point, and has provided a supportive lay 
statement as well.  Nor does the Board question that he 
developed nicotine dependence during service or that he 
currently has emphysema: Following an examination of the 
veteran, and review of the claims file, the February 2007 VA 
examiner essentially conceded that that there was evidence of 
nicotine dependence in 1952 as well as evidence of current 
emphysema.

The real question here is whether there is a nexus, or link, 
between the veteran's currently shown emphysema and his use 
of tobacco products during service.  The record contains two 
medical opinions that address that question; one from Dr. 
Doner and one from the VA examiner who evaluated the veteran 
in February 2007.  The Board has reviewed those two opinions, 
and finds that the opinion from the VA examiner is entitled 
to greater weight.  The VA examiner's opinion is based on a 
review of the claims file, is consistent with the evidence 
indicating that the veteran last smoked two to three packs of 
cigarettes a day more than 50 years ago, and is supported by 
a rationale that includes a discussion of the relevant 
medical principles.  By contrast, it is not at all clear what 
evidence Dr. Doner reviewed.  His opinion appears to be 
premised on the fact that the veteran had been a heavy smoker 
"over many years."  There is no discussion of the fact that 
the veteran's period of heavy smoking lasted only 
approximately 5 years and occurred decades earlier.  Nor is 
there any discussion as to why the veteran's condition, if 
due to smoking, has continued to progress in spite of a 
sustained abstinence from cigarettes.

The Board acknowledges the veteran's belief that his 
emphysema can be attributed to tobacco use in service.  
However, the record does not establish that he has the 
medical training necessary to offer competent opinions on 
matters of medical etiology.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay person is 
not competent to offer opinions that require medical 
knowledge).  As a result, his assertions in that regard 
cannot be accorded any probative weight.  Under the 
circumstances-given the more probative medical opinion 
evidence of February 2007-the Board must conclude that the 
greater weight of the evidence is against the claim for 
service connection.  The appeal is denied.


ORDER

The appeal is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


